Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2. This communication is in response to the amendment filed 09 May 2022. Claims 1, 3, 11, 13, 17, 19, and 20 have been amended. Claims 21 and 22 have been added. Claims 1-22 are pending.

Continued Examination Under 37 CFR 1.114
3. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR
1.17(e), was filed in this application after final rejection. Since this application is eligible for continued
examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the
finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's
submission filed on 09 May 2022 has been entered.

Response to Remarks/Amendment
	4.  Applicant's remarks filed 09 May 2022 have been fully considered and they are not considered persuasive. The remarks will be addressed below in the order in which they appear in the noted response.

35 U.S.C. 101
5. Applicant's arguments filed 09 May 2022 have been fully considered and they are not persuasive.

The applicant argues “…the claims…are not directed to "a mental process."…to determine an "individual next best action or offers based on a data set" (Applicant's specification, paragraph 0017). Because clients are managed in "large groups called account segments" and "[e]ach segment can have thousands to millions of account members ... determining individual next best actions for each client is impractical" (Applicant's specification, paragraph 0002). See also Applicant's specification, paragraph 0016 ("it is difficult to optimize next actions and offers with respect to each client")…”

The examiner respectfully disagrees. The applicant argues that the amended claims are not directed to a mental process. However, the determination of a best action based on data for segments of account members and determining which actions are impractical utilizes evaluation, observation and judgement with the use of a user device to determine from the receiving of a request for an interaction associated with an individual and then retrieving data associated with the individual to generate an orthogonal time series object. These processes are determined by the 2019 Revised Patent Subject Matter Eligibility Guidance to be a mental process. Therefore, the rejection is maintained.

The applicant argues “…"an improvement to other technology or technical field" amounts to the requisite practice application…Claim 1 as currently amended recites… claims are directed to, among other features, solving technical problems associated with "determining [an] individual next best action or offers based on a data set" (Applicant's specification, paragraph 0017) where the data set includes an account segment with thousands to millions of clients (Applicant's specification, paragraph 0016). For at least these reasons, the claims are integrated into practical applications…”

The examiner respectfully disagrees. The applicant argues that the amended claims demonstrate practical application. However, the determination of an individual’s next best action or offers based on data for the receiving of a request for an interaction associated with an individual and then retrieving data associated with the individual to generate an orthogonal time series object demonstrates receiving, transmitting and storing of data for creating a model as this is transmitting and receiving and storing data as per the MPEP 2106.05(d). This does not integrate the abstract idea into a practical application. Therefore, the rejection is maintained.
The applicant argues “…"significantly more" inquiry has been described as "a search for an 'inventive concept."… (determine a next best action or offers for an individual client in an account segment with thousands to millions of clients; Applicant's specification, paragraphs 0016-0017) and to provide a specific technical solution ("comparing the orthogonal time series object to a stored orthogonal time series object and determining a difference between a first value associated with the orthogonal time series object and a second value associated with the stored orthogonal time series object; based on the difference, identifying an action by querying a table")…”

The examiner respectfully disagrees. The applicant argues that the amended claims demonstrate significantly more and an inventive concept. However, the determination of receiving a request for an interaction associated with an individual and then retrieving data associated with the individual to generate an orthogonal time series object based on the data set that comprises a geometric representation of a set of attributes associated with the individual and identifies an action are transmitting and receiving and storing steps and the MPEP Section 2106.05(d) indicates that the receiving, storing or transmission of data is a well‐understood, routine, and conventional function where there is no inventive concept and not significantly more. Therefore, the rejection is maintained.

The applicant argues “…the pending claims do not preempt all ways of the alleged abstract idea that the Office relies on. Based on this -14- Application No.: 16/947,200Attorney Docket No.: 11360.0689-00000recited combination of steps (including "receiving, from a user device…”
The examiner respectfully disagrees. The applicant argues that the amended claims do not demonstrate preemption. However, The Supreme Court has described the concern driving the judicial exceptions as preemption, however, the courts do not use preemption as a stand-alone test for eligibility.  Instead, questions of preemption are inherent in the two‐part framework from Alice Corp. and Mayo (incorporated in the 2014 IEG as Steps 2A and 2B), and are resolved by using this framework to distinguish between preemptive claims, and “those that integrate the building blocks into something more…the latter pose no comparable risk of pre‐emption, and therefore remain eligible”.  

The applicant argues “…amended claim 1 is subject matter eligible under 35 U.S.C. §101 for similar reasons as claim 2 of Example 35 of the Subject Matter Eligibility Examples…”
The examiner respectfully disagrees. The applicant argues that subject matter eligibility example 35 supports the eligibility of amended claim 1. However, subject matter eligibility example 35 discussed ATM transactions for comparing customer transactions in financial situations which are not analogous to the receiving a request for an interaction associated with an individual and then retrieving data associated with the individual to generate an orthogonal time series object. Therefore, the rejection is maintained.

The applicant argues “…like in BASCOM, the claimed combination of additional elements presents a specific, discrete implementation of the alleged abstract idea. The additional elements in claim 1 thus represent significantly more (i.e., provide -15- Application No.: 16/947,200Attorney Docket No.: 11360.0689-00000an inventive concept) because they are a practical implementation of the alleged abstract idea, even though the steps use well-known components…”

The examiner respectfully disagrees. The applicant argues that according to BASCOM the amended claim 1 demonstrates practical application and is not an abstract idea. However, the process of receiving a request for an interaction associated with an individual and then retrieving data associated with the individual to generate an orthogonal time series object based on the data set that comprises a geometric representation does not provide any indication that the additional elements such as processor or user device and the transmitting and receiving and storing steps for the process, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that the receiving, storing or transmission of data is a well‐understood, routine, and conventional function. The case BASCOM Global Internet Services, Inc. v. AT&T Mobility LLC describes a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user. However, the amended claims described above do not describe the ability to customize and choose only specific attributes within a defined filtering system for each end user.  Therefore, the rejection is maintained.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6. Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-22 are determined to be directed to an abstract idea. The rationale for this determination is explained below:
	
	Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.

	The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices;
(2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

The limitations and steps described in Claim 1 are generally for determining a next action to be taken by an entity for an individual, the system comprising: and storing instructions to perform operations when executed including: receiving, a request for a next action recommendation, the next action being associated with the individual (Storing and Receiving Information, observation and evaluation; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); retrieving, a data set associated with the individual; aggregating interaction data with the data set, wherein the interaction data includes a value associated with the interaction; generating an orthogonal time series object based on the aggregated data set, wherein the orthogonal time series object comprises a geometric representation of a set of attributes associated with the individual (Receiving and Analyzing Information, observation and judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); comparing the orthogonal time series object to a stored orthogonal time series object and determining a difference between a first value associated with the orthogonal time series object and a second value associated with the stored orthoqonal time series object; -2-Application No.: 16/947,200 Attorney Docket No.: 11360.0689-00000 based on the difference, identifying an action by querying a table (Storing and Analyzing Information, observation and judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); and transmitting the identified action (Transmitting Information, judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity) which under their broadest reasonable interpretation, covers performance of the limitation in the mind with evaluation, judgement and observation and commercial interactions for the purposes of Organizing Human Activity but for the recitation of generic computer components. That is, other than processor, non-transitory memory, user device, system and device nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Organizing and Human Activity. For example, receiving a request for an interaction associated with an individual and then retrieving data associated with the individual to generate an orthogonal time series object based on the data set that comprises a geometric representation of a set of attributes associated with the individual and identifies an action encompasses what a data modeler does to create models with data to identify actions associated with a request. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind for evaluation, judgement and observation but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Further, as described above, these processes recite limitations for commercial interactions, a “Method of Organizing Human Activity”. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. For example, the claim recites no additional elements other than processor, non-transitory memory, user device, and device. These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the receiving, transmitting and storing of data for creating a model for action is insignificant extra-solution activity as this is transmitting and receiving and storing data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the process amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. Applicant’s specification states:
[20] Individual device 102 may be any device associated with an individual, e.g., a customer of the enterprise or individual associated with the enterprise. For example, device 102 may be a computer, smart device, phone, tablet, wearable device, etc. through which the individual may interact with the enterprise. In some embodiments, device 102 may be a kiosk, automated teller machine (ATM), or other computing device associated with the enterprise.

Which shows the receiving of information, with no detail as to how this connection is performed or what would make this non-generic, and from this interpretation, one would reasonably deduce the aforementioned process consists of functions that can be done on generic components, and thus this is application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the transmitting and receiving and storing steps that were considered extra-solution activity in Step 2A above, if it was to be considered an additional element, it has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements such as processor or user device above nor the transmitting and receiving and storing steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that the receiving, storing or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
Independent claim 11 and 20 also contain the identified abstract ideas above, with additional elements non-transitory computer-readable storage medium and computer which are highly generalized as per Applicant’s specification as above when considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Dependent claims 9 and 19 teaches wherein the operations further comprise: generating and configuring to display a graphical representation of the orthogonal time series object and the identified action (Analyzing Information, evaluation and judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity) which are all part of the abstract ideas presented, with added additional element a graphical user interface to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Dependent claims 10 teaches wherein transmitting the identified action comprises transmitting instructions configured to cause to display (Transmitting Information, judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity) which are all part of the abstract ideas presented, with added additional element the graphical user interface and a display to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Claims 2-8 and 12-18 and 21-22 also contain the identified abstract ideas, which are all part of the abstract ideas presented, with no more additional elements to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above. 
Therefore, Claims 1-22 are ineligible.
	For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised
Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v.
HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice
Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S. (2014).

Allowable Subject Matter
7. Claims 1-22 would be allowable if rewritten or amended to overcome the rejection(s) under U.S.C. 101 set forth in this Office action.

Subject Matter Overcoming Art of Record
	8. The following is an examiner's statement of reasons for allowance: The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter of claim 1. The prior art of record fails to define a method including “…to perform operations when executed by the at least one processor including: receiving, from a user device, a request for a next action recommendation, the next action being associated with the individual; retrieving, from a database, a data set associated with the individual; aggregating interaction data with the data set, wherein the interaction data includes a value associated with the interaction; generating an orthogonal time series object based on the aggregated data set, wherein the orthogonal time series object comprises a geometric representation of a set of attributes associated…between a first value associated with the orthogonal time series object and a second value associated with the stored orthoqonal time series object…”

The most closely applicable prior art of record is referred to in the Office Action mailed 09 May 2022 as Villella (United States Patent Application Publication No. 2018/0248904).
Villella et al. provides machine-learning processes for network monitoring and information management as well as specific analytics for particular use cases where a model is developed for the data and a data transformation done.
While Villella et al. is similar to the instant application in many respects, there are clear patentable distinctions. Initially, while Villella et al. utilizes machine-learning processes for network monitoring and information management as well as specific analytics for particular use cases where a model is developed for the data and a data transformation Villella fails to further assess the aggregation of data for the orthogonal time series with recommendations and geometric representations.

Secondary reference to Parnaby et al. (United States Patent Application Publication No. 2013/0018698) provides a structured sentiment expression and management system to receive sentiment content from at least two contributing users where the received content is structured according to a specific human reaction for situation-based value, service or response. However, the structured sentiment expression and management system to receive sentiment content from at least two contributing users is not the aggregation of data for the orthogonal time series with recommendations and geometric representations.

Tertiary reference to Pallath et al. (United States Patent Application Publication No. 2018/0150547) provides a time series analysis using a clustering based symbolic representation for employ a clustering based symbolic representation applied to time series data. However, the time series analysis using a clustering based symbolic representation users is not the aggregation of data for the orthogonal time series with recommendations and geometric representations.

	According, the Villella et al. in view of Parnaby et al. in further view of Pallath et al. fails to teach or render obvious at least “…to perform operations when executed by the at least one processor including: receiving, from a user device, a request for a next action recommendation, the next action being associated with the individual; retrieving, from a database, a data set associated with the individual; aggregating interaction data with the data set, wherein the interaction data includes a value associated with the interaction; generating an orthogonal time series object based on the aggregated data set, wherein the orthogonal time series object comprises a geometric representation of a set of attributes associated…between a first value associated with the orthogonal time series object and a second value associated with the stored orthoqonal time series object…” as required by claims 1-22.

Conclusion
9. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Hoffberg, MULTIFACTORAL OPTIMIZATION SYSTEM AND METHOD, United States Patent Application Publication No. 2018/0049043: Relevant Teachings: Hoffberg discloses performing transformation of a time series of data in a time domain representing the physical event or process event into a non-time domain to produce a transformed data set. Hoffberg fails to disclose an orthogonal time series for geometric representation for financial interaction.
Sugaberry, METHOD AND APPARATUS FOR LOCATING ERRORS IN DOCUMENTS VIA DATABASE QUERIES, SIMILARITY-BASED INFORMATION RETRIEVAL AND MODELING THE ERRORS FOR ERROR RESOLUTION, United States Patent Application Publication No. 2018/0268015: Relevant Teachings: Sugaberry discloses recognizing errors in documents which may comprise text and images and resolving recognized errors with aid of time series algorithms and databases for a plurality of objects. Hoffberg fails to disclose an orthogonal time series for geometric representation for financial interaction.
10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273. The examiner can normally be reached M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY-MING WANG/               Examiner, Art Unit 3683                                                                                                                                                                                         	7/14/2022

/JOSEPH M WAESCO/               Primary Examiner, Art Unit 3683